DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/112,4347 of MATSUURA et al. for “DYNAMIC PROPRIOCEPTION” filed on December 04, 2020 with a preliminary amendment has been examine.

Drawings
Drawings Figures 1-11 submitted on December 04, 2020 are in compliance with the provisions of 37 CFR 1.121(d).

Claim Rejections - 35 USC § 102 / § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness.

Claims 27-56 are rejected under 35 U.S.C. 103 as being unpatentable over the Prior Art of JAYALTH et al. (U.S. Publication No. 2014/0135593 A1) hereinafter “Jayalth” in view of the Prior Art of DUDA et al. (U.S. Publication No. 2013/0040783 A1) hereinafter “Duda” and further in view of the Prior Art of TANNER (U.S. Publication No. 2010/0267525 A1) hereinafter “Tanner”.
As to claim 27, Jayalth discloses a proprioception feedback garment  for coaching a wearer to replicate a predetermined body motion pattern (Figure 1, described in Abstract and Paragraph 0028), comprising: a compression garment (compressive, form-fitting garment 102, shown in Figure 1and described in Paragraphs 0028 and 0047); a plurality of accelerometers carried by the garment (accelerometers, described in Paragraphs 0029-0030, 0043 and 0048); a feedback by the garment for providing feedback to a wearer (signal processing for performing data analysis and feedback data generation may occur solely in the garment 102 and its associated electronic circuitry, described in Paragraph 0049); a controller (controller 106), including a processor (Controller 106 may comprise one or more controllers or one or more processors, described in Paragraph 0058) and a memory configured to store body motion reference data (reference exertion level of those muscles, shown in Figure 2 and described in Paragraphs 0078 and 0081); wherein the processor is configured to provide feedback to the wearer to make a body position correction (described in Paragraphs 0078-0080).
Jayalth does not expressly disclose a plurality of effectors carried by the garment for providing proprioceptive feedback; and wherein the processor is configured to activate an effector to provide vibrational feedback to the wearer to make a body position correction to bring the position into alignment with the body position reference data.
Duda discloses a proprioception feedback garment comprising: a plurality of effectors carried by the garment for providing feedback to a wearer (actuator attachment 104 for sensing the movement of a wearer and providing feedback to the wearer. The actuator attachment 104 consists of an actuator 106 [i.e. effector], described in Paragraph 0032); a controller (processing unit 108 [i.e. controller], shown ion Figure 1 and described in Paragraph 0032), including a processor and a memory configured to store body motion reference data (described in Paragraph 0027); wherein the processor is configured to activate an effector to provide feedback to the wearer to make a body position correction to bring the position into alignment with the body position reference data (described in Paragraphs 0008, 0027-0028, 0032 and 0044) that includes a non-resistive feedback to the wearer (Kinematic envelopes of non-resistance can be programmed for training wearers to perform other types of motions, such as ballroom dancing, martial arts, figure skating, or other sports or physical activities that involve learning precise techniques, described in Paragraphs 0044; See also Paragraph 0045).
Thus, given the proprioception feedback garment of Jayalth and having the teaching of Duda disclosing providing a non-resistance feedback to a wearer of a proprioception feedback garment that is also well-known and conventional in the art, it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to modify the teaching of Jayalth by incorporating the effectors and non-resistance feedback of Duda such that Jayalth provides monitoring and providing a feedback, which would have the clear benefit of improved real-time monitoring and providing feedback that is tailored to a particular wearer of the garment.
The combination of provide vibrational feedback Jayalth and Duda the feedback being a vibrational feedback. 
Tanner discloses providing tactile stimulus [i.e. a vibrational feedback] to a wearer of a garment to make a body position correction to bring the position into alignment with the body position (described in Paragraphs 0025 and 0057).
Thus, given the proprioception feedback garment of Jayalth as modified by and Duda and having the teaching of Tanner for providing tactile stimulus [i.e. a vibrational feedback], it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to modify the combination of Jayalth and Duda by incorporating a conventional and well known feedback providing method disclosed by Tanner, in order to have a proprioception feedback garment for coaching a wearer to replicate a predetermined body motion pattern, comprising: a compression garment; a plurality of accelerometers carried by the garment; a plurality of effectors carried by the garment for providing proprioceptive feedback to a wearer; a controller, including a processor and a memory configured to store body motion reference data; wherein the processor is configured to activate an effector to provide vibrational feedback to the wearer to make a body position correction to bring the position into alignment with the body position reference data, such that Jayalth as modified Duda and Tanner provides monitoring and providing a feedback, which would have the clear benefit of improved real-time monitoring and providing vibrational feedback that is tailored to a particular wearer of the garment.
As to claim 28, the combination of Jayalth, Duda, and Tanner as set forth above in claim 27, and further having the Duda’s disclosure that discloses a plurality of accelerometers on various locations/parts of a garment including an upper body garment having an accelerometer on the right arm and an accelerometer on the left arm (104 on each arm has sensor 202 [i.e. an accelerometer on the right arm and an accelerometer on the left arm], shown in Figures 2 and 5), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination by incorporating the accelerometers disclosed by Duda, in order to have Jayalth’s proprioception feedback garment comprising an upper body garment having an accelerometer on the right arm and an accelerometer on the left arm, for the same motivational reasons as stated above in claim 27.
As to claim 29, the combination of Jayalth, Duda, and Tanner as set forth above in claim 27, and further having the Duda’s disclosure that discloses a plurality of accelerometers on various locations/parts of a garment including a lower body garment having an accelerometer on the right leg and an accelerometer on the left leg (104 on each leg has sensor 202 [i.e. an accelerometer on the right leg and an accelerometer on the left leg], shown in Figures 2 and 5), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination by incorporating the accelerometers disclosed by Duda, in order to have Jayalth’s proprioception feedback garment comprising a lower body garment having an accelerometer on the right leg and an accelerometer on the left leg, for the same motivational reasons as stated above in claim 27.
As to claim 30, the combination of Jayalth, Duda, and Tanner as set forth above in claim 27, and further having the Duda’s disclosure that discloses a plurality of accelerometers on various locations/parts of a garment including at least four accelerometers placed throughout the garment and in communication with the controller (each 104 on arms and legs sensor 202 [i.e. at least 4 accelerometers], shown in Figures 2 and 5), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination by incorporating the accelerometers disclosed by Duda, in order to have Jayalth’s proprioception feedback garment comprising at least four accelerometers placed throughout the garment and in communication with the controller, for the same motivational reasons as stated above in claim 27.
As to claim 31, the combination of Jayalth, Duda, and Tanner as set forth above in claim 30, and further having the Duda’s disclosure that discloses a plurality of accelerometers on various locations/parts of a garment including the accelerometers being in communication with the controller via electrical conductors (cables 114 [i.e. conductors], shown in Figures 2 and 5), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination by incorporating the accelerometers disclosed by Duda, in order to have Jayalth’s proprioception feedback garment wherein the accelerometers are in communication with the controller via electrical conductors, for the same motivational reasons as stated above in claim 27.
As to claim 32, the combination of Jayalth, Duda, and Tanner as set forth above in claim 31, further Jayalth discloses a sensor with wireless communication circuitry (sensor 104 a having wireless path 178, shown in Figure 1B and described in Paragraph 0076), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination by incorporating a wireless communication between different components, in order to have Jayalth’s proprioception feedback garment wherein the accelerometers are in wireless communication with the controller, for the same motivational reasons as stated above in claim 27.
As to claim 33, the combination of Jayalth, Duda, and Tanner as set forth above in claim 30, and further having the Duda’s disclosure that discloses a plurality of accelerometers on various locations/parts of a garment (each 104 on arms and legs sensor 202 [i.e. at least 4 accelerometers], shown in Figures 2 and 5), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination by incorporating the accelerometers disclosed by Duda, in order to have Jayalth’s proprioception feedback garment comprising an accelerometer on different parts/sides of the wearer’s body including the claimed an accelerometer on the anterior right side of the garment, for the same motivational reasons as stated above in claim 27.
As to claim 34, the combination of Jayalth, Duda, and Tanner as set forth above in claim 30, and further having the Duda’s disclosure that discloses a plurality of accelerometers on various locations/parts of a garment (each 104 on arms and legs sensor 202 [i.e. at least 4 accelerometers], shown in Figures 2 and 5), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination by incorporating the accelerometers disclosed by Duda, in order to have Jayalth’s proprioception feedback garment comprising an accelerometer on different parts/sides of the wearer’s body including the claimed an accelerometer on the anterior left side of the garment, for the same motivational reasons as stated above in claim 27.
As to claim 35, the combination of Jayalth, Duda, and Tanner as set forth above in claim 30, and further having the Duda’s disclosure that discloses a plurality of accelerometers on various locations/parts of a garment (each 104 on arms and legs sensor 202 [i.e. at least 4 accelerometers], shown in Figures 2 and 5), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination by incorporating the accelerometers disclosed by Duda, in order to have Jayalth’s proprioception feedback garment comprising an accelerometer on different parts/sides of the wearer’s body including the claimed an accelerometer on the posterior right side of the garment, for the same motivational reasons as stated above in claim 27.
As to claim 36, the combination of Jayalth, Duda, and Tanner as set forth above in claim 30, and further having the Duda’s disclosure that discloses a plurality of accelerometers on various locations/parts of a garment (each 104 on arms and legs sensor 202 [i.e. at least 4 accelerometers], shown in Figures 2 and 5), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination by incorporating the accelerometers disclosed by Duda, in order to have Jayalth’s proprioception feedback garment comprising an accelerometer on different parts/sides of the wearer’s body including the claimed an accelerometer on the posterior left side of the garment, for the same motivational reasons as stated above in claim 27.
As to claim 37, the combination of Jayalth, Duda, and Tanner as set forth above in claim 30, and further having the Duda’s disclosure that discloses a plurality of actuators [i.e. effectors] carried by the garment (each 104 on arms and legs actuators 106 [i.e. a plurality of effectors], shown in Figures 2 and 5) for providing feedback to a wearer (actuator attachment 104 for sensing the movement of a wearer and providing feedback to the wearer. The actuator attachment 104 consists of an actuator 106 [i.e. effector], described in Paragraphs 0032 and 0044) and a plurality of accelerometers on various locations/parts of a garment, it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination by incorporating the actuators [i.e. effectors] disclosed by Duda, in order to have Jayalth’s proprioception feedback garment comprising an effector on different parts/sides of the wearer’s body including the claimed an effector on the anterior right side of the garment, for the same motivational reasons as stated above in claim 27.
As to claim 38, the combination of Jayalth, Duda, and Tanner as set forth above in claim 30, and further having the Duda’s disclosure that discloses a plurality of actuators [i.e. effectors] carried by the garment (each 104 on arms and legs actuators 106 [i.e. a plurality of effectors], shown in Figures 2 and 5) for providing feedback to a wearer (actuator attachment 104 for sensing the movement of a wearer and providing feedback to the wearer. The actuator attachment 104 consists of an actuator 106 [i.e. effector], described in Paragraphs 0032 and 0044), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination by incorporating the actuators [i.e. effectors] disclosed by Duda, in order to have Jayalth’s proprioception feedback garment comprising an effector on different parts/sides of the wearer’s body including the claimed an effector on the anterior left side of the garment, for the same motivational reasons as stated above in claim 27.
As to claim 39, the combination of Jayalth, Duda, and Tanner as set forth above in claim 30, and further having the Duda’s disclosure that discloses a plurality of actuators [i.e. effectors] carried by the garment (each 104 on arms and legs actuators 106 [i.e. a plurality of effectors], shown in Figures 2 and 5) for providing feedback to a wearer (actuator attachment 104 for sensing the movement of a wearer and providing feedback to the wearer. The actuator attachment 104 consists of an actuator 106 [i.e. effector], described in Paragraphs 0032 and 0044), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination by incorporating the actuators [i.e. effectors] disclosed by Duda, in order to have Jayalth’s proprioception feedback garment comprising an effector on different parts/sides of the wearer’s body including the claimed an effector on the posterior right side of the garment, for the same motivational reasons as stated above in claim 27.
As to claim 40, the combination of Jayalth, Duda, and Tanner as set forth above in claim 30, and further having the Duda’s disclosure that discloses a plurality of actuators [i.e. effectors] carried by the garment (each 104 on arms and legs actuators 106 [i.e. a plurality of effectors], shown in Figures 2 and 5) for providing feedback to a wearer (actuator attachment 104 for sensing the movement of a wearer and providing feedback to the wearer. The actuator attachment 104 consists of an actuator 106 [i.e. effector], described in Paragraphs 0032 and 0044), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination by incorporating the actuators [i.e. effectors] disclosed by Duda, in order to have Jayalth’s proprioception feedback garment comprising an effector on different parts/sides of the wearer’s body including the claimed an effector on the posterior left side of the garment, for the same motivational reasons as stated above in claim 27.
As to claim 41, the combination of Jayalth, Duda, and Tanner as set forth above in claim 27, further Jayalth discloses the garment being used for exercise and (form-fitting sensor garment 102 is shown to be a shirt, it can take any other garment form factor including but not limited to shorts, pants, elbow pad, knee pad, undergarment, neck wrap, glove, and the like, etc shown in Figure 1A and described in Paragraphs 0047 and 0064) and further having the Duda’s disclosure that discloses the garment being used in exercise (shown in Figure 5 and described in Paragraph 0044), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination by incorporating the full body garment disclosed by Duda, in order to have Jayalth’s proprioception feedback garment wherein the garment is a yoga pant, for the same motivational reasons as stated above in claim 27 and as it would have been a routine experimentation to one of ordinary skill to try for garment that maybe used in different types of activity to yield optimum result without involving any inventive steps.
As to claim 42, the combination of Jayalth, Duda, and Tanner as set forth above in claim 27, further Jayalth discloses wherein the garment is a shirt (form-fitting sensor garment 102 is shown to be a shirt (shown in Figure 1A and described in Paragraph 0047).
As to claim 43, the combination of Jayalth, Duda, and Tanner as set forth above in claim 27, further Jayalth discloses the garment being used for exercise (shown in Figure 1A and described in Paragraph 0064) and further having the Tanner’s disclosure that discloses the garment being used in exercise and provide a feedback to remind the wearer the where hands should be (described in Paragraphs 0025 and 0057), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination by incorporating the teaching of Tanner, in order to have Jayalth’s proprioception feedback garment wherein the feedback is configured to train the wearer to follow a predetermined routine, for the same motivational reasons as stated above in claim 27.
As to claim 44, the combination of Jayalth, Duda, and Tanner as set forth above in claim 27, and further having Jayalth’s disclosure that discloses that electrodes of sensors 104A-104C may be a solid conductive material bonded or woven or a conductive resin (e.g., polymers, silicone, neoprene, thermoplastics, etc.) applied through a screening, printing or gluing process, or combination thereof, in either a permanent or detachable manner (described in Paragraph 0049), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination, in order to have Jayalth’s proprioception feedback garment comprising wherein the accelerometers are permanently carried by the garment, for the same motivational reasons as stated above in claim 27.
As to claim 45, the combination of Jayalth, Duda, and Tanner as set forth above in claim 27, and further having Jayalth’s disclosure that discloses that electrodes of sensors 104A-104C may be a solid conductive material bonded or woven or a conductive resin (e.g., polymers, silicone, neoprene, thermoplastics, etc.) applied through a screening, printing or gluing process, or combination thereof, in either a permanent or detachable manner (described in Paragraph 0049), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination, in order to have Jayalth’s proprioception feedback garment comprising wherein the accelerometers are detachably carried by the garment, for the same motivational reasons as stated above in claim 27.
As to claim 46, the combination of Jayalth, Duda, and Tanner as set forth above in claim 27, further Jayalth discloses wherein the controller (controller 106, shown in Figure 1B and described in Paragraphs 0058-0059) further comprises communication electronics for wireless communication (via path 154) with a remote device (110, 112, 170, 180, 182, shown in Figure 1B and described in Paragraphs 0058-0060).
As to claim 47, the combination of Jayalth, Duda, and Tanner as set forth above in claim 46, further Jayalth discloses wherein the remote device comprises a smart phone (smart personal communication devices (SPCDs) 112, shown in Figure 1B and described in Paragraphs 0009 and 0058-0060).
As to claim 48, the combination of Jayalth, Duda, and Tanner as set forth above in claim 27, and further having Jayalth’s disclosure that discloses the system schema may represent the reference muscle exertion data associated with a given exercise (described in Paragraph 0056) and further having the Duda’s disclosure that discloses a garment use data [i.e. wearer’s data] being stored (described in Paragraph 0027), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination by incorporating storing wearer’s data disclosed by Duda, in order to have Jayalth’s proprioception feedback garment wherein the reference data comprises the wearer’s previously stored data, for the same motivational reasons as stated above in claim 27.
As to claim 49, the combination of Jayalth, Duda, and Tanner as set forth above in claim 27, and further having Jayalth’s disclosure that discloses the system schema may represent the reference muscle exertion data associated with a given exercise (described in Paragraph 0056) and further having the Duda’s disclosure that discloses a garment use data [i.e. wearer’s data] being stored (described in Paragraph 0027), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination by incorporating storing wearer’s data disclosed by Duda, in order to have Jayalth’s proprioception feedback garment wherein the reference data comprises data associated with a performance objective, for the same motivational reasons as stated above in claim 27.
As to claim 50, the combination of Jayalth, Duda, and Tanner as set forth above in claim 27, and further having Jayalth’s disclosure that discloses the system analyzing and providing feedback in real-time (described in Abstract and Paragraphs 0038, 0043 and 0048), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination, in order to have Jayalth’s proprioception feedback garment configured to transmit feedback to the wearer substantially in real time as the wearer’s body motion deviates from the stored reference so that conscious effort can be exerted to restore the motion parameter back to the reference, for the same motivational reasons as stated above in claim 27.
As to claim 51, the combination of Jayalth, Duda, and Tanner as set forth above in claim 50, and further having Jayalth’s disclosure that discloses the user may be given real-time feedback based on analysis of the sensor outputs. For example, pattern recognition algorithms may be employed to detect whether the muscle exertion data from a group of muscles indicates that the user is engaging in incorrect form or in a non-optimal workout (described in Paragraphs 0043 and 0048), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination, in order to have Jayalth’s proprioception feedback garment wherein the reference data relates to the wearer’s body position, for the same motivational reasons as stated above in claim 27.
As to claim 52, the combination of Jayalth, Duda, and Tanner as set forth above in claim 27, and further having Jayalth’s disclosure that discloses the optimal for use in monitoring performance in connection with a particular exercise routine. Moreover, as described above, designed structures, alignment marks, markers or other visual indicia may be positioned on and/or woven into, or otherwise integrated with the form-fitting sensor garment 102 to aid the user in correct placement of the sensors when putting on (e.g., donning garment 102) the form-fitting sensor garment 102 (described in Paragraph 0048), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination, in order to have Jayalth’s proprioception feedback garment wherein the feedback includes a visual representation of the wearer’s body, for the same motivational reasons as stated above in claim 27.
As to claim 53, the combination of Jayalth, Duda, and Tanner as set forth above in claim 27, and further having Jayalth’s disclosure that discloses the optimal for use in monitoring performance in connection with a particular exercise routine. Moreover, as described above, designed structures, alignment marks, markers or other visual indicia may be positioned on and/or woven into, or otherwise integrated with the form-fitting sensor garment 102 to aid the user in correct placement of the sensors when putting on (e.g., donning garment 102) the form-fitting sensor garment 102 (described in Paragraphs 0048) and use of different types of sensors together (e.g., a electromyography sensor, heart rate sensors, respiration sensor, accelerometer, magnetometer, and a bend-angle sensor) to monitor a human subject performance on a particular exercise routine greatly improves the accuracy and richness of the performance data acquired as well as improving the type of analysis and/or recommendation/coaching that can be provided (described in Paragraph 0109), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination, in order to have Jayalth’s proprioception feedback garment wherein the reference data comprises a predetermined routine, for the same motivational reasons as stated above in claim 27.
As to claim 54, the combination of Jayalth, Duda, and Tanner as set forth above in claim 53, and further having the Duda’s disclosure that discloses the suit is worn by a person learning a physical activity, such as ballroom dancing or martial arts, and provides guidance in learning the proper form. In yet other embodiments, the suit is worn by gamers to provide enhanced interactivity. In each of these embodiments, the suit gathers real-time position information of the wearer and provides tactile feedback to the wearer (described in Paragraphs 0009 and 0044-0045), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination, in order to have Jayalth’s proprioception feedback garment wherein the predetermined routine comprises a dance, for the same motivational reasons as stated above in claim 27.
As to claim 55, the combination of Jayalth, Duda, and Tanner as set forth above in claim 27, further Jayalth discloses wherein the predetermined routine comprises an athletic activity (described in Paragraph 0047).
As to claim 56, the combination of Jayalth, Duda, and Tanner as set forth above in claim 27, and further having Tanner’s disclosure that discloses the user inadvertently breaks form by removing his or her arms far away from the torso, detachment from the patches 58, 60, 62 provides a tactile stimulus or feedback which reminds the user to return his or her arms to their original position (described in Paragraphs 0025 and 0057), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination by incorporating the teaching of Tanner, in order to have Jayalth’s proprioception feedback garment wherein the reference data comprises a predetermined body position, for the same motivational reasons as stated above in claim 27. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U .S. Publication No. 2016/0007885 A1 of Basta et al, discloses an integrated unweighted gait training system having an unweighting system comprising a computer controller; a gait measurement system in communication with the controller; and a display in communication with the computer controller adapted and configured to provide real-time feedback to a user of the integrated unweighting gait training system. The unweighting system may be a differential air pressure (DAP) unweighting system or a non-DAP unweighting system.

U.S. Publication No. 2016/0008206 A1 of Devanaboyina, discloses systems and methods for exerting forces on a body, including a support structure defining a space and a plurality of surface contacting units that are configured to exert force upon the body, such that the weight is distributed away from the primary weight bearing regions to non-weight bearing regions of the body, or vice versa, without exerting significant shear or frictional forces on surfaces of the body. The systems and methods may be used to exert forces to cause fluid shift in different compartments of the body. Applications include treatment of various disease conditions including pressure ulcers, heart failure, high blood pressure, preeclampsia, osteoporosis, injuries of spine and to slow microgravity-induced bone and muscle loss. The systems and methods may be used to simulate gravity, weightlessness or buoyancy, in rehabilitation medicine. The system may include a chair, bed, a wearable suit or an exoskeleton. 

U .S. Publication No. 2014/0142459 A1 of Jayalth et al, discloses systems and methods including sensors, circuitry, algorithms and for wearable monitoring devices and associated exercise apparatus. A garment borne sensor system may acquire data on a user's performance during exercise and the acquired data is analyzed in real time and feedback may be provided to the user based on the analysis.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/SISAY YACOB/						May 06, 2022           Primary Examiner, Art Unit 2685